Case 1:17-cv-06903-RJS Document 60

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 09/04/19 Page 1of1

 

CHARLES OAKLEY,
Plaintiff,
Vv.
JAMES DOLAN, in his individual and professional
capacities, MSG NETWORKS, INC., THE MADISON
SQUARE GARDEN COMPANY and MSG SPORTS &
ENTERTIANMENT, LLC,

Defendants.

 

xX
1:17-CV-06903-RJS
NOTICE OF
APPEARANCE

x

PLEASE TAKE NOTICE that Nelson A. Boxer of Petrillo Klein & Boxer LLP

hereby appears on behalf of Plaintiff Charles Oakley in the above-captioned action.

I hereby certify that I am admitted to practice before this Court.

Dated: New York, New York
September 4, 2019

Respectfully submitted,

PETRILLO KLEIN & BOXER LLP

oy: Ue, G- Sofa

Nelson A. Boxer

655 Third Avenue, Floor
New York, NY 10017

Tel.: 212-370-0338
nboxer@pkbllp.com
